Case 5:18-cv-00145-RWS Document 12-1 Filed 03/05/19 Page 1 of 7 PageID #: 47



                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION


GWENEVERE J. BENNETT,

         Plaintiff,

v.                                                          5:18-cv-00145-RWS

CBE COMPANIES, INC.
d/b/a THE CBE GROUP,

         Defendant.


                                    DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the court’s docket under Fed. R. Civ. P. 16, and after receiving the input of the

parties to this action, it is ORDERED AS FOLLOWS:

1.     Disclosures. Except as provided by paragraph 1(j), within thirty (30) days after the

       Scheduling Conference, each party shall disclose to every other party the following

       information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

              or defenses (the disclosing party need not marshal all evidence that may be offered

              at trial);

       (d)    the name, address, and telephone number of persons having knowledge of relevant

              facts, a brief statement of each identified person’s connection with the case, and a


                                            Page 1 of 7
Case 5:18-cv-00145-RWS Document 12-1 Filed 03/05/19 Page 2 of 7 PageID #: 48



             brief, fair summary of the substance of the information known by any such person;

        (e) any indemnity and insuring agreements under which any person or entity carrying

        on an insurance business may be liable to satisfy part or all of a judgment entered in this

        action or to indemnify or reimburse for payments made to satisfy the judgment;

  (f)   any settlement agreements relevant to the subject matter of this action;

  (g)   any witness statements described in TEX. R. CIV. P. 192.3(h);

  (h)   in a suit alleging physical or mental injury and damages from the occurrence that is the

        subject of the case, all medical records and bills that are reasonably related to the injuries

        or damages asserted or, in lieu thereof, an authorization permitting the disclosure

        of such medical records and bills;

  (i)   in a suit alleging physical or mental injury and damages from the occurrence that is the

        subject of the case, all medical records and bills obtained by the disclosing party by virtue

        of an authorization furnished by the requesting party; and

  (j)   for any testifying expert, by the date set by the court in the Docket Control Order, each

        party shall disclose to the other party or parties:

        a.      the expert’s name, address, and telephone number;

        b.      the subject matter on which the expert will testify;

        c.      if the witness is retained or specially employed to provide expert testimony in

                the case or whose duties as an employee of the disclosing party regularly involve

                giving expert testimony:

                1.      all documents, tangible things, reports, models, or data compilations that

                        have been provided to, reviewed by, or prepared by or for the expert

                        in anticipation of the expert’s testimony, except to the extent protected

                        by Fed. R. Civ. P. 26(b)(4); and

                                           Page 2 of 7
Case 5:18-cv-00145-RWS Document 12-1 Filed 03/05/19 Page 3 of 7 PageID #: 49



                  2.      the disclosures required by Fed. R. Civ. P. 26(a)(2)(B) and Local Rule

                          CV-26.

             d.        for all other experts, the general substance of the expert’s mental impressions

                       and opinions and a brief summary of the basis for them or documents

                       reflecting such information; and

             e.        Any party shall be excused from furnishing an expert report of treating

                       physicians.

2.   Protective Orders.       The parties have stated that a Protective Order is not necessary at this

     time.

3.   Additional Disclosures. Each party, within forty-five (45) days after the Scheduling

     Conference, shall provide to every other party the following:

     (a)     a copy of all documents, data compilations, and tangible things in the possession,

             custody, or control of the party that are relevant to the pleaded claims or defenses

             involved in this action. By written agreement of all parties, alternative forms of

             disclosure may be provided in lieu of paper copies. For example, the parties may

             agree to exchange images of documents electronically or by means of computer disk;

             or the parties may agree to review and copy disclosure materials at the offices of the

             attorneys representing the parties instead of requiring each side to furnish paper

             copies of the disclosure materials;

     (b)     a complete computation of any category of damages claimed by any party to the

             action, making available for inspection and copying as under Rule 34, the documents

             or other evidentiary material on which such computation is based, including

             materials bearing on the nature and extent of injuries suffered; and

     (c)     those documents and authorizations described in Local Rule CV-34;

                                             Page 3 of 7
Case 5:18-cv-00145-RWS Document 12-1 Filed 03/05/19 Page 4 of 7 PageID #: 50




4.   Discovery Limitations. Discovery is limited to the disclosures described in Paragraphs 1

     and 3 together with 25 interrogatories, 25 requests for admissions, the depositions of the

     parties, depositions on written questions of custodians of business records for third parties,

     depositions of treating physicians, two (2) expert witnesses per side, and ten (10) additional

     hours of nonparty depositions per side. “Side” means a party or a group of parties with a

     common interest. Any party may move to modify these limitations for good cause.

5.   Privileged Information. There is no duty to disclose privileged documents or information.

     However, the parties are directed to meet and confer concerning privileged documents or

     information after the Scheduling Conference. Within sixty (60) days after the Scheduling

     Conference, the parties shall exchange privilege logs identifying the documents or

     information and the basis for any disputed claim of privilege in a manner that, without

     revealing information itself privileged or protected, will enable the other parties to assess the

     applicability of the privilege or protection. Any party may move the court for an order

     compelling the production of any documents or information identified on any other party’s

     privilege log. If such a motion is made, the party asserting privilege shall respond to the

     motion within the time period provided by Local Rule CV-7. The party asserting privilege

     shall then file with the Court within thirty (30) days of the filing of the motion to compel

     any proof in the form of declarations or affidavits to support their assertions of privilege,

     along with the documents over which privilege is asserted for in camera inspection. If the

     parties have no disputes concerning privileged documents or information, then the parties

     shall inform the court of that fact within sixty (60) days after the Scheduling Conference.

6.   Pre-trial disclosures. Each party shall provide to every other party regarding the evidence

     that the disclosing party may present at trial as follows:


                                            Page 4 of 7
Case 5:18-cv-00145-RWS Document 12-1 Filed 03/05/19 Page 5 of 7 PageID #: 51



            (a)     The name and, if not previously provided, the address and telephone number,

            of each witness, separately identifying those whom the party expects to present at

            trial and those whom the party may call if the need arises.

     (b)    The designation of those witnesses whose testimony is expected to be presented by

            means of a deposition and, if not taken stenographically, a transcript of the pertinent

            portions of the deposition testimony.

     (c)    An appropriate identification of each document or other exhibit, including summaries

            of other evidence, separately identifying those which the party expects to offer and

            those which the party may offer if the need arises.

     These disclosures shall be made at least 30 days before trial. Within 14 days thereafter,

     unless a different time is specified by the court, a party may serve and file a list disclosing

     (1) any objections to the use under Rule 32(a) of a deposition designated by another party

     under subparagraph (B) and (2) any objections, together with the grounds therefor, that may

     be made to the admissibility of materials identified under subparagraph (C). Objections not

     so disclosed, other than objections under Rules 402 and 403 of the Federal Rules of

     Evidence, shall be deemed waived unless excused by the court for good cause shown.

7.   Signature. The disclosures required by this order shall be made in writing and signed by

     the party or counsel and shall constitute a certification that, to the best of the signer’s

     knowledge, information and belief, such disclosure is complete and correct as of the time it

     is made. If feasible, counsel shall meet to exchange disclosures required by this order;

     otherwise, such disclosures shall be served as provided by Fed. R. Civ. P. 5. The parties

     shall promptly file a notice with the court that the disclosures required under this order have

     taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this order, each party is under

                                           Page 5 of 7
Case 5:18-cv-00145-RWS Document 12-1 Filed 03/05/19 Page 6 of 7 PageID #: 52



     a duty to supplement or correct its disclosures immediately if the party obtains information

     on the basis of which it knows that the information disclosed was either incomplete or

     incorrect when made, or is no longer complete or true.

9.   Disputes.

     (a)    Except in cases involving claims of privilege, any party entitled to receive

            disclosures may, after the deadline for making disclosures, serve upon a party

            required to make disclosures a written statement, in letter form or otherwise, of any

            reason why the party entitled to receive disclosures believes that the disclosures are

            insufficient. The written statement shall list, by category, the items the party entitled

            to receive disclosures contends should be produced. The parties shall promptly meet

            and confer. If the parties are unable to resolve their dispute, then the party required

            to make disclosures shall, within fourteen (14) days after service of the written

            statement upon it, serve upon the party entitled to receive disclosures a written

            statement, in letter form or otherwise, which identifies (1) the requested items that

            will be disclosed, if any, and (2) the reasons why any requested items will not be

            disclosed. The party entitled to receive disclosures may thereafter file a motion to

            compel.

     (b)    In addition to the requirements of Local Rule CV-7(h) and (i), within 72 hours of

            the Court setting any discovery motion for a hearing, each party’s lead attorney (see

            Local Rule CV-11(a)) and local counsel shall meet and confer in person or by

            telephone, without the involvement or participation of other attorneys, in an effort

            to resolve the dispute without Court intervention. Counsel shall promptly notify

            the Court of the results of that meeting by filing a joint report of no more than 2

            pages. Unless excused by the Court, each party’s lead attorney shall attend any

                                           Page 6 of 7
Case 5:18-cv-00145-RWS Document 12-1 Filed 03/05/19 Page 7 of 7 PageID #: 53



              discovery motion hearing set by the Court (though the lead attorney is not required

              to argue the motion).

      (c)     Counsel are directed to contact the chambers of the undersigned for any “hot-line”

              disputes before contacting the Discovery Hotline provided by Local Rule CV-26(e).

              If the undersigned is not available, the parties shall proceed in accordance with Local

              Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

      it has not fully completed its investigation of the case, or because it challenges the

      sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy copies

      of any filings.




                                            Page 7 of 7
